DETAILED ACTION
This Office Action is in response to the communication received on 20 October 2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 October 2021 has been entered.
Claims 6-7, 15-16 are cancelled.
Claims 1-5, 8-14 and 17-19 are presented for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-14 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Talbert et al. US 2018/0234902 A1.
Examiner’s notes: because of A or B, Examiner selects either A or B.
As to claim 1, Talbert discloses substantially the invention as claimed, including a method for balancing sensors (the plurality of client devices 140) within a sensor system (Figures 1-4, the customer services network 110), the method comprising:
receiving, at a gateway (Figure 1, the customer premises/services controller 120), data from a plurality of sensors (the plurality of client devices 140 connected or coupled to sensor device, …, and/or another type of MTC device…, [35]-[36]), each of the plurality of sensors being connected to one of a plurality of sensor modules (Figure 1, the WiFi APs 130) or the gateway;
determining, at the gateway, that a signal strength from a first sensor (the client device 140-A) falls below a signal strength threshold, the first sensor being one of the plurality of sensors (Figures 1-5 and associated text, the customer services controller 120 may detect that a signal strength associated with the client device 140-A is below a signal strength threshold and move the client 140A to another WiFi AP 130, in response to detecting that the signal strength associated with the client device 140-A is below the signal strength threshold. Moreover, a load balancing process may be performed in response to detecting a malfunction associated with a particular WiFi AP by, for example, moving one or more clients 140 connected to the particular WiFi AP to another WiFi AP, [23]-[29], [67], [78]); and
based on determining that the signal strength of the first sensor falls below the signal strength threshold, allocating the first sensor to connect to a different one of the or to the gateway if connected to one of the plurality of sensor modules sensors (Figures 1-5 and associated text, the customer services controller 120 may detect that a signal strength associated with the client device 140-A is below a signal strength threshold and move the client 140-A to another WiFi AP 130, in response to detecting that the signal strength associated with the client device 140-A is below the signal strength threshold. Moreover, a load balancing process may be performed in response to detecting a malfunction associated with a particular WiFi AP by, for example, moving one or more clients 140 connected to the particular WiFi AP to another WiFi AP, [23]-[29], [67], [78]);
wherein the signal strength threshold is a function of a type of sensor of the first sensor (the client device 140 corresponds to an embedded device that communicates wirelessly with other devices over an M2M interface using  MTC and/or another type of M2M communication, [35]-[36]).
As to claim 2, Talbert discloses determining, based on historic sensor readings and the data, that the first sensor has failed ([24], [80]-[81], [85], [87]); and providing an alert to a system operator or server (Figure 1, a provider network 160) that the first sensor has failed (the reporting manger 430 may send reports and/or alerts to the provider network 160 including the SON system 170, provisioning system 180,  maintenance system 190, analysis system 192, and/or logging system 194, [64]).
As to claim 3, Talbert discloses, wherein the balancing is performed periodically ([24], [26], [45], [61]-[63], [67], [77], [79]-[81], [85]-[87], [97]).
As to claim 4, Talbert discloses, wherein the balancing is performed dynamically based on a state (Figure 5, status 540) of the sensor system or based on a command (a recommendation(s) from the provisioning system 180 or provider network 160, [43], [45], [66]) ([24], [26], [45], [61]-[63], [67], [77], [79]-[81], [85]-[87], [97]).
As to claim 5, Talbert discloses, wherein the balancing is performed on addition or removal of a sensor from the sensor system (subscription or un-subscription) ([24], [26], [45], [61]-[63], [67], [77], [79]-[81], [85]-[87], [97]).
As to claim 8, Talbert discloses storing, at the gateway, a policy (a service subscription agreement, [43], [70], [90]) for all thresholds and warning (alerting) levels (service requirement parameters, [21], [22]) for each of the plurality of sensors and each of the plurality of sensor modules (Figures 45-8 and associated text).
As to claim 9, Talbert discloses, wherein the policy is provisioned from a network server (the provisioning system 180) to the gateway (Figures 1-8 and associated text).
Claims 10-14, 17-18 correspond to the apparatus claims of 1-5, 8-9; therefore, they are rejected under the same rationale as in claims 1-5, 8-9 shown above.
Claim 19 corresponds to the non-transitory claim of claim 1; therefore, it is rejected under the same rationale as in claim 1 shown above.
The prior art cited in this Office action is: Talbert et al. US 2018/0234902 A1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 8:00AM -5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649